Citation Nr: 0126245	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  96-09 426	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for left carpal tunnel 
syndrome (CTS), currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right CTS, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1991. 

This appeal arises from a January 1996 decision by the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).   The case was subsequently transferred to the 
Boise, Idaho RO.  

When this case was remanded by the Board in March 1998 it was 
noted that the veteran's testimony during her April 1997 RO 
hearing appeared to have raised the issue of individual 
unemployability.  That issue was not in appellate status and 
was referred to the RO for appropriate consideration.  
However, as yet, the RO does not appear to have considered 
this matter.  Accordingly, it is again referred to the RO for 
appropriate consideration.  


FINDINGS OF FACTS

1.  The veteran is right handed.  

2.  The veteran has subjective sensory complaints pertaining 
to CTS of each hand, some of which are in a nonanatomical, 
stocking-glove, distribution and she has impairment in 
opposition and abduction of each thumb.  

3.  The veteran has no more than moderate impairment of each 
hand due to CTS.  

4.  The veteran's CTS of each wrist has not required 
hospitalization, does not cause marked interference with 
employment, and does not otherwise present an exceptional or 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not in 
excess thereof, for left CTS have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, 4.69, 4.124a, Diagnostic Code 8515 (2001).

2.  The criteria for an evaluation of 30 percent, but not in 
excess thereof, for right CTS have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, 4.69, 4.124a, Diagnostic Code 8515 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
made effective as of the date of the enactment of the VCAA. 

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Although the RO readjudicated this case after the VCAA 
enactment when it issued the July 2001 supplemental 
statement of the case (SSOC), but before the implementation 
of enabling regulations, a review of the record reveals that 
most, although not all, of the appropriate development 
requested in the March 1998 Board remand has been 
accomplished.  Specifically, VA outpatient treatment (VAOPT) 
records were obtained and VA rating examinations were 
conducted.  However, it does not appear that the RO 
attempted to obtain the records concerning a 1995 
ganglionectomy of her left wrist.  Nevertheless, in light of 
the VA rating examinations conducted since the 1998 Board 
remand, it is the judgment of the Board that no prejudice 
will result from adjudication of this case without those 
records.  

All relevant facts have been properly developed.  The July 
2001 SSOC advised the veteran of the pertinent law and 
regulations as well as the basis for the decisions in this 
case.  Also, by reciting the applicable law and regulations 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Testimony was 
previously given at the RO hearing in April 1997.  The recent 
examinations provide sufficient information to rate the 
disabilities in accordance with the applicable rating code.  

Accordingly, VA has met the notification and duty to assist 
obligations in the development of this case under the VCAA 
and applicable regulations.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

In evaluating disease or residuals of injuries of the 
peripheral nerves the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (2001).  

Mild incomplete paralysis of the median nerve of the major or 
minor upper extremity warrants a 10 percent evaluation.  
Moderate incomplete paralysis warrants a 30 percent rating 
when involving the major upper extremity and 20 percent when 
involving the minor upper extremity.  Severe incomplete 
paralysis warrants a 50 percent rating when involving the 
major upper extremity and 40 percent when involving the minor 
upper extremity.  Complete paralysis warrants a 70 percent 
rating when involving the major upper extremity and 60 
percent when involving the minor upper extremity.  Complete 
paralysis of the median nerve is manifested by the hand being 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2001).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

Factual Background

The veteran underwent a carpal tunnel release of both wrists 
during active service.  

An October 1991 evaluation at a VA Hand Clinic indicates that 
the veteran had experienced a resumption of her CTS, 
bilaterally, with numbness and tingling.  The impression was 
polyneuropathy probably from a compression origin.  
Electromyographic (EMG) studies showed minimal evidence of 
CTS on the right.  

A VA examination in November 1991 revealed well healed scars 
and a positive right Tinel's sign but no persistent tingling 
or numbness of either hand.  

By rating decision dated in December 1991 service connection 
was established for CTS of both wrists and a 10 percent 
evaluation was awarded for the right wrist and a 
noncompensable evaluation was awarded for the left wrist.  

In January 1992, Clark Jaynes, M.D., reported that the 
veteran complained of difficulty holding onto any object of 
substantial weight.  She had been treated in the past with 
wrist splints.  She had also had two thoracic outlet repairs 
on the right.  On examination there was no significant 
weakness or loss of muscle mass and there was no sensory 
deficit.  Electrodiagnostic studies were consistent with 
recurrent right CTS and there was no evidence of thoracic 
outlet syndrome on the right or the left.  

In January 1993, the veteran requested an increased rating 
for the bilateral wrist disorder.

On VA special joints examination in October 1993 there was no 
evidence of muscle atrophy and the veteran had good grasp and 
full flexion and extension of the fingers but there was some 
sensory loss over the palmar area of the hands.  The 
diagnosis was slight sensory loss due to bilateral CTS with 
postoperative residuals.  

The evaluation for left CTS was increased to the current 10 
percent by rating decision dated in December 1993.  

On VA neurology examination in December 1995, it was reported 
that the veteran had undergone a left ganglionectomy about 
six months earlier.  Thereafter, she experienced recurrent 
loss of feeling, difficulty grasping, occasional giving way, 
and loss of sensitivity to heat.  She had burned the palm and 
fingers of her left hand.  She had noted similar symptoms in 
the right hand but of a lesser degree.  She was right handed.  
On examination, there was full passive range of motion of 
both wrists and fingers of both hands as well as full range 
of motion in ulnar and radial deviation of the wrists.  Right 
grip strength was greater than on the left.  There was 
diminished sensation to pin prick and light touch in the 
median nerve distribution, bilaterally.  Here was neuralgia 
of the median nerves secondary to the CTS releases.  The 
diagnosis was residual status post CTS release "with sensory 
deficits bilaterally and median nerve distribution."  

At the April 1997 RO hearing the veteran testified that she 
had only some range of motion of the wrists and could not 
simultaneously flex the wrist and push on the palmar surface 
of her hands and she also had a decrease in grip strength and 
sensation to heat (page 2 of the transcript).  Her hands were 
swollen most of the time and she had pain on use of her hands 
(page 3).  She used wrist braces at night and also during the 
day if her wrists were hurting (page 4).  The veteran's 
daughter testified that the veteran's disability had been 
increasing in severity in recent years (page 6).  The veteran 
testified that as a result of decreased sensation she had 
burned the fingers of her hands (page 7).  The hearing 
officer noted that the veteran's primary symptoms were 
painful motion, limitation of motion, and a decrease in 
strength and in sensation to heat.  

On VA examination in May 1999, the claim file and additional 
material were reviewed.  It was noted that the veteran had 
had preservice surgery for a right cervical rib to relieve 
neck and right shoulder pain.  On examination there was no 
deviation of the wrist when the hands were at rest.  There 
was no muscle atrophy of the thenar and hypothenar eminences.  
The abductor pollicis brevis was powerful and maintained the 
thumb in a position of abduction against resistance.  The 
thumbs could not be fully abducted beyond 80 degrees.  There 
was normal pronation and supination.  Extension of the wrists 
was to approximately 80 degrees and flexion was to 
approximately 60 degrees.  Ulnar deviation was normal to 
between 45 and 60 degrees and radial deviation was normal to 
between 30 and 35 degrees.  Flexion of the 
metacarpophalangeal (MCP) joints was to a little past 90 
degrees except for the thumbs which moved in a different but 
normal manner.  She was able to make a fist with each hand 
and with full participation of the fingers.  With 
encouragement, she was able to bring her fingertips to her 
palms.  She had normal flexion of the thumbs.  She was unable 
to appose the thumbs to the 5th fingers by a few millimeters; 
however, this was attributed to the girth of the palmar 
tissues.  

Examination of sensation, with testing for postural maneuvers 
pertinent to components of the brachial plexus and the 
thoracic inlet, revealed some tingling on certain maneuvers.  
The postoperative wrist scars did not appear to be tender.  
There was a gauntlet of impairment of contactual sensation 
(pin prick touch, and cold) which was more or less 
homogeneous and extended from a few centimeters above the 
wrist all the way to the fingertips and covering all surfaces 
in the manner of a glove and in this area all sensation was 
described as reduced.  Despite this, the veteran was able to 
manipulate with her eyes closed and to recognized objects.  
Reflexes were symmetrical and 2 to 3+ at the brachioradialis 
and finger flexes.  

It was noted that the veteran's episodes of intensification 
of symptoms appeared to be directly associated with and 
proportional to physical activity, with alleviation upon 
disuse.  It was not possible to be certain of weakness, 
fatigue or functional loss except as related to pain.  She 
was receiving no specific treatment.  There appeared to be 
some background of activity which was worsened by movement.  
The median nerve appeared to be involved bilaterally and 
possibly the ulnar nerve on the left.  Her symptoms appeared 
to be worse than the disability imposed by them because she 
retained manipulative and stereognosis function.  There was 
no convincing evidence of injury to nerve roots, although she 
might have cervical degenerative joint disease.  Her 
condition was not distributed in a radicular pattern and 
appeared to depend in part upon affection at the level of the 
brachial plexus as well as at the wrist, "a condition which 
is sometimes called the double crush syndrome."  She had 
neuralgic manifestations in the form of discomfort and a 
burning sensation but there was no evidence of muscle wasting 
or atrophy.  

The examiner felt that further diagnostic procedures were 
unnecessary.  It was opined that the veteran had a variety of 
upper extremity complaints related both to abnormal 
conditions in the supraclavicular and thoracic inlet regions, 
bilaterally, but more so on the right, as well as at the 
wrists.  Thus, components of the medial and lateral cords of 
the brachial plexi as well as the distal branches of the 
median nerves had been affected.  This was primarily a 
mechanical disorder as attested to by X-ray findings of a 
malformation of incomplete bilateral cervical ribs, one of 
which had been removed, although a similar condition might be 
present on the left side.  Also, she had mechanical 
compression from thickened tissue and redundant synovium of 
the median nerve as it enter the hands.  Some of her sensory 
findings were difficult to interpret because they did not 
conform to known anatomy.  It was not uncommon for patients 
with incomplete lesions of peripheral nerves which had 
undergone partial demyelination and remyelination to report a 
variety of symptoms much like the veteran's.  To some extent 
the symptoms and disability related to her capacity to adapt 
to change in body function.  It was felt to be highly 
improbable that any therapeutic act would be likely to 
restore her hand to anything resembling either normal or her 
conception of normal.  It was felt that she should perform 
only sedentary work.  The examiner also commented that the 
term "ape hand" (cited in the Board remand) had no meaning 
in modern medicine.  

On VA examination in July 2000 the claim file was reviewed.  
The veteran complained of pain and swelling of her hands, an 
inability to hold objects, and a feeling of having hot spikes 
in her palms.  Motor examination revealed that strength of 
the tested muscles of the upper extremities was not less than 
four out of five.  From a sensory standpoint, she had a 
stocking-glove distribution of decreased pain in both hands, 
on the palmar and dorsal surfaces, to a few centimeters above 
the wrist.  There was no atrophy of the intrinsic muscles of 
the hands.  She was able to flex her fingers and had a fair 
grip.  She was able to make a fist.  Opposition and abduction 
of the thumbs was mildly impaired, especially on the right.  
Flexion and extension of the wrists was normal.  Nerve 
conduction testing revealed no electrophysiological evidence 
of CTS.  The final diagnosis was no CTS found at this time.  

In December 2000 the claim file was reviewed by the physician 
that conducted the May 1999 VA examination.  It was commented 
that on the basis of the current record it was not possible 
to provide a neurological diagnosis because the signs and 
symptoms were beyond the territory of the median nerve.  It 
was possible that she had residuals of median neuropathy 
which had left her with paresthesiae but which had also been 
associated with sufficient recovery of the median nerve so as 
to leave normal nerve conduction.  It was possible that 
residuals of shoulder related conditions were responsible for 
her complaints.  It was possible that her described 
relationship between certain postures and her limb symptoms 
was related to thoracic output syndrome.  There was no 
evidence that she had any mechanical compression of a single 
nerve.  At the time of the 1999 examination the physician had 
thought that the veteran had bilateral supraclavicular 
thoracic outlet (or more appropriately "inlet") syndrome, 
which was primarily a mechanical disorder associated in her 
case with incomplete cervical ribs.  This was regarded as 
responsible for all of the symptoms associated with 
complaints pertaining to her fingers, except for the thumb 
and index fingers, and the muscle of her hand save those 
which involved abduction of the thumb and extension of the 
interphalangeal joints of the index fingers.  Those were 
associated with mechanical compression of the median nerve.  
However, the veteran also had, in addition, considerable 
symptom augmentation, especially in the form of an in a 
glove-pattern sensory loss.  

It seemed that as of July 2000 the veteran had recovered from 
her CTS and that currently she was capable of full hand 
function.  Only the signs or symptoms pertaining to the 
palmar surface of the hand involving the thumb, index, 
middle, and lateral portion of the ring fingers; abduction of 
the thumb and extension of the proximal interphalangeal (PIP) 
joints of the index finger could be accepted as CTS 
residuals.  The issue was extremely difficult to resolve 
owing to the fact that the veteran had had the symptoms for a 
long time and had been examined on many occasions, and had 
been provided a great deal of information which might 
contaminate her history, responses to questions, and 
subjective manifestations on examination.  It was felt that 
based on the physician's own examination (in 1999) and 
current review of the record, that there was no evidence of 
any disability caused by CTS or related treatment, including 
surgery.  The examination in July 2000 found a minimal degree 
of weakness but there was no evidence at that time that there 
was any atrophy or a postural abnormality of the hand.  
Further, there was no described abnormality of any of the 
postures or movements referred to in the Board remand and 
specifically the veteran was able to form a fist.  It was 
commented that the inability to form a fist was unrelated to 
CTS, except in the presence of severe pain.  The veteran 
displayed no evidence of atrophic disturbances, pain, or 
active or passive impairment of wrist flexion or extension.  

Analysis

Carpal tunnel syndrome is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow.  Wilson v. Brown, 
7 Vet. App. 542, 544 (1995).  Since the median nerve is 
involved, the rating is most appropriately made under 
38 C.F.R. § 4.124a, DC 8515 for incomplete paralysis of the 
median nerve.  

At the time of the 1995 VA examination the veteran had 
decreased sensation in the median nerve distribution but more 
recently the decreased sensation has been in a non-anatomic, 
glove-type, distribution.  There is some question as to the 
reliability of this subjective description but, on the other 
hand, there is also evidence that there is neurologic 
impairment from nonservice-connected thoracic outlet (or 
inlet) syndrome, and this overlapping of impairment is 
apparently called "double crush syndrome."  While the 1999 
VA examiner commented in December 2000 that there was no 
evidence of disability caused by CTS, that same report in 
December 2000 also states that it was possible that the 
veteran had residuals of median neuropathy with residual 
paresthesia but sufficient recovery as to yield normal nerve 
conduction testing results.  Also, this same examiner 
reported in 1999 that the bilateral thoracic outlet (or 
inlet) syndrome involved, at least in part, the distal 
branches of the median nerves.  

Thus, to the extent that there is overlapping of neurological 
signs and symptoms from both nonservice-connected bilateral 
thoracic outlet (or inlet) syndrome and the bilateral CTS, 
these can not be separated for rating purposes and all such 
signs and symptoms will be considered for rating purposes.  
In this regard, it was reported in December 2000 that the 
thoracic outlet (or inlet) syndrome was responsible for all 
symptoms associated with the veteran's fingers except for the 
thumb and index fingers.  As to this, on examination in May 
1999, the veteran's thumbs could not be fully abducted beyond 
80 degrees and she was unable to completely oppose her thumbs 
to her 5th fingers.  Similarly, on examination in July 2000 
she had what was described as mild impairment in opposition 
and abduction of her thumbs, especially on the right.  

It is undisputed that the veteran has a variety of sensory 
complaints and that some are related to the nonservice-
connected bilateral thoracic outlet (or inlet) syndrome and 
some are related to her service-connected bilateral CTS.  
Under the appropriate rating criteria, when neurologic 
impairment is wholly sensory, the maximum rating is for mild 
or at most the moderate degree of impairment.  Since the 
record indicates that there is at least some degree of motor 
impairment, as indicated by impaired opposition and abduction 
of her thumbs, the Board concludes that the veteran has both 
sensory and motor impairment of the left and right median 
nerves.  

However, because the veteran has no muscular atrophy and no 
trophic disturbances nor does she have any limitation of 
motion of the wrist, and she is able to make a fist with both 
hands, it is the conclusion of the Board that she does not 
have severe impairment.  Accordingly, the Board concludes 
that she has no more than moderate CTS on both the left and 
the right.  Since she is right handed, under applicable 
rating criteria, a 30 percent rating is warranted for right 
CTS and a 20 percent rating is warranted for left CTS.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is in favor of the 
conclusion that there is moderate impairment of each median 
nerve but against any conclusion that there is severe median 
nerve impairment.  


ORDER

An evaluation of 20 percent for left CTS is granted, subject 
to applicable laws and regulations governing the award of 
monetary benefits.  

An evaluation of 30 percent for right CTS is granted, subject 
to applicable laws and regulations governing the award of 
monetary benefits.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

